No



                                                                 No. 98-407



                               IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                               1999 MT 66N



                                                                                 ________________________________________



FARMERS STATE BANK, INC.,

A Montana Corporation,

Plaintiff and Respondent,

OPINION

v. AND

ORDER

RICHARD E. WILSON,

SHIRLEY A. WILSON, ET AL.,

Defendants and Appellants.

                                                                                 ________________________________________




APPEAL FROM: District Court of the Tenth Judicial District,


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-407%20Opinion.htm (1 of 5)4/11/2007 10:07:23 AM
 No



In and for the County of Fergus,

The Honorable John R. Christensen, Judge presiding.




COUNSEL OF RECORD:



For Appellant:



Richard Earl Wilson, Denton, Montana (pro se)



For Respondent:



James L. Stogsdill, Lewistown, Montana




                                                                                              Submitted on Briefs: November 5, 1998



Decided: April 1, 1999

Filed:




__________________________________________



 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-407%20Opinion.htm (2 of 5)4/11/2007 10:07:23 AM
 No

Clerk



Justice William E. Hunt, Sr. delivered the Opinion and Order of the Court.




¶1. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be
reported by case title, Supreme Court cause number and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶2. This is the latest appeal in a series of attempts by Richard and Shirley Wilson
(the Wilsons) to seek review of the default judgment entered against them by the
Tenth Judicial District Court, Fergus County, and review of Judge Christensen's
refusal to recuse himself in deciding that action. In this latest appeal, the Wilsons
challenge the July 14, 1998 order of the District Court denying their motion to vacate
and set aside the judgment entered in Cause No. DV-96-83 and refusing to permit
them to file any further pleadings or documents related to Cause No. DV-96-83. The
Wilsons request this Court to reverse the District Court's order based on allegations
of judicial bias, fraud, collusion, perjury, subornation of perjury, and the
concealment of material facts.

¶3. Every issue raised in this appeal has previously been considered by this Court.
See Wilson v. Montana Tenth Judicial Dist. Court, No. 97-198 (April 17, 1997);
Wilson v. Montana Tenth Judicial Dist. Court, No. 97-370 (August 12, 1997). The
doctrine of res judicata bars consideration of issues that were litigated, or that a
party had an opportunity to litigate, in a court of competent jurisdiction which
rendered final judgment. Greenwood v. Steve Nelson Trucking Inc. (1995), 270
Mont. 216, 219-20, 890 P.2d 765, 767. Further, in our order dated August 12, 1997,
we specifically stated, "Wilson is precluded by the doctrine of res judicata from
relitigating any issues related to either Cause No. DV-96-83 or Cause No. DV-97-7."
Pursuant to Greenwood and our August 12, 1997 order, the Wilsons are precluded
from relitigating the issues in this appeal.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-407%20Opinion.htm (3 of 5)4/11/2007 10:07:23 AM
 No


¶4. We reject the Wilsons' claim that the allegation of fraud is "newly discovered"
and, therefore, removed from the doctrine of res judicata. The allegation is based on
the alleged concealment by Farmers State Bank and the District Court of two
separate payment offers allegedly tendered in 1980 and 1982. The fact that the
Wilsons could not locate certain legal texts in "distant archives" does not make these
offers newly discovered. No facts appear of record to support the Wilsons' claim that
"fraudulent banking practices" prevented them from knowing of the offers. The
Wilsons had ample opportunity to research and assert all claims arising out of the
foreclosure of and ejection from their property.

¶5. In Wilson v. Montana Tenth Judicial Dist. Court, No. 97-370 (August 12, 1997),
this Court imposed sanctions against the Wilsons, pursuant to Rule 32, M.R.App.P.,
requiring them to pay $1000 to each of the two Respondents in that case. The
imposition of sanctions was based on the Wilsons' conscious choice "to proceed with
actions that have no merit other than to exhaust judicial time and resources." We
concluded that the Wilsons had abused the judicial process in filing their petition for
mandamus without substantial or reasonable grounds. To date, the Wilsons have not
complied with our order imposing sanctions.

¶6. As before, the present appeal is not a legitimate attempt to defend rights and
interests, but rather another attempt to exhaust judicial time and resources. This
appeal was taken without substantial or reasonable grounds. Therefore, pursuant to
Rule 32, M.R.App.P., we again impose sanctions against the Wilsons. The Wilsons
are hereby ordered to pay damages in the sum of $1000 to the Respondent Farmers
State Bank. This assessment is in addition to the assessment in our opinion of Wilson
v. Montana Tenth Judicial Dist. Court, No. 97-370 (August 12, 1997), and is intended
to compensate Farmers State Bank in some measure for its attorney fees and costs
associated with this matter. The Wilsons shall pay these damages to Farmers State
Bank within thirty days of the issuance of this opinion and order.

¶7. It is further ordered that the Clerk of the Tenth Judicial District Court shall
enter and docket a judgment in favor of Farmers State Bank and against the Wilsons
in the amount of $1000 in accordance with paragraph six of this opinion and order.

¶8. It is further ordered that the Clerk of this Court shall not accept any further
appeals from Richard E. Wilson and Shirley A. Wilson in this matter.



 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-407%20Opinion.htm (4 of 5)4/11/2007 10:07:23 AM
 No


¶9. The Clerk of this Court is directed to mail a true and correct copy of this opinion
and order to all parties of record and to the Clerk of the Tenth Judicial District
Court.

¶10. Affirmed.

DATED this 1st day of April, 1999.


/S/ WILLIAM E. HUNT, SR.


We Concur:


/S/ KARLA M. GRAY

/S/ JIM REGNIER

/S/ TERRY N. TRIEWEILER

/S/ W. WILLIAM LEAPHART




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-407%20Opinion.htm (5 of 5)4/11/2007 10:07:23 AM